Title: To Alexander Hamilton from William Short, 27 July 1791
From: Short, William
To: Hamilton, Alexander



Paris July 27. 1791.
Sir

Mr. Morris has just recieved a letter from his correspondent at Antwerp in which he informs him that since his last of which I mentioned to you the subject he had recieved an express from the Russian ministry authorizing him to open a loan for the Empress at 5. p. cent interest with a considerable advantage in the exchange. He of course declines undertaking the American business for the present (he had not then recieved Mr. Morris’s letter in which I propose 5. p. cent commission & 4½. p cent interest) & begs Mr. Morris to endeavour to secure it for him when he shall have completed this loan for Russia. The matter will rest in status quo for the present & consequently not become public. The reduction of interest at Antwerp will be impossible to be effected so long as Russia keeps a loan open there at 5. p. cent with the high commission she gives, & until the obligations of the U. S. at Amsterdam shall have taken a rise. Under present circumstances therefore it will be necessary to give still 5. p. cent interest & probably without a diminution of the charges—still however I shall use every endeavour to effect it.
Russia having ordered a loan at Antwerp shews that she is endeavouring to extricate herself from the house of Hope; unless indeed it should be with their consent. As there is no longer any probability of a rupture with England I rather think the Russian ministry will continue to place their whole confidence in that house.
I write to-day to the Secretary of State by the way of the English packet but I think it best to send this letter by the way of Havre in order to avoid its being read in the English port, as it is possible it may still arrive in time for a vessel that sails from thence.
I beg you to be assured of the sentiments of attachment with which I have the honor to be
Sir,   Your most obedient & very humble servant
W: Short
The Honble. Alexander Hamilton Secretary of the Treasury Philadelphia

